DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 04/12/2022 Amendment.
Claims 1-5, 8-14, 17-20 are pending.  Claims 6-7, 15-16 have been cancelled.
Objection to title of the invention, and 35 USC § 112 claim rejection are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,343,121 to Jang et al. (hereafter Jang) in view of US 9,958,845 to Jung et al. (hereafter Jung).
Regarding independent claim 1, Jang teaches a memory device comprising: 
a peripheral circuit (FIG. 2: ADDR decoder circuit 113, page buffer 115 and data I/O circuit 117 to perform read/write operation corresponding to read/write requests from host device) configured to perform a plurality of internal operations corresponding to a plurality of internal commands input from a memory controller (FIG. 28: plurality of internal commands such as write requests S910, S920, S930); 
a temperature information controller (FIG. 26: memory controller 320) configured to generate a first temperature code corresponding to a first internal command among the plurality of internal commands (FIG. 28: generating weighted time stamp WTS corresponding to write request S910), wherein the first temperature code indicates an internal temperature (FIG. 26: because weighted time stamp WTS is calculated based on sensing temperature ST) when the first internal command is received from the memory controller (see 27:11-14); and 
an operation controller (FIG. 26: control logic 320) configured to control the peripheral circuit to perform a first internal operation corresponding to the first internal command using the first temperature code (FIG. 28: write DATA in response to write request S910 using WTS in step S915), and to perform a second internal operation corresponding to a second internal command (FIG. 28: write DATA in response to write request S920), 
Jang does not teach the strike through limitations.
Jung teaches an average sensing temperature value is generated during a set period (FIG. 8: average sensing temperature AT is generated over a period of 1000 seconds, see 10:37-67).
Since Jang and Jung are all from the same field of endeavor, the purpose disclosed by Jung would have been recognized in the pertinent art of Jang.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an average sensing temperature value as suggested in Jung to the memory device of Jung instead of instantaneous value for simplicity and more accuracy.  It is understood that ambient temperature of a memory device does not vary significantly over a few minutes, and that the average sensing temperature of Jung can be used for more than one internal operations, as long as those internal operations are performed within the set period of 1000 seconds.
	Regarding dependent claim 2, Jung teaches wherein the temperature information controller generates temperature code generation information indicating when the first temperature code was generated (FIG. 8: AT is generated using timer 122).  
Regarding dependent claim 3, Jung teaches wherein the temperature information controller changes a state value of the temperature code generation information to a first state value when the first temperature code is generated (i.e. when the average sensing temperature AT has the current value).
Regarding dependent claim 4, Jung implicitly teaches wherein the operation controller performs the second internal operation using the first temperature code when the state value of the temperature code generation information is the first state value (when the host sends more access requests during the period of 1000 seconds with the current value of the average sensing temperature AT). 
Regarding dependent claim 5, Jung teaches wherein the temperature information controller changes the first state value to a second state value when the predetermined period has elapsed from when the first temperature code is generated (i.e. when the average sensing temperature AT is updated after the period of 1000 seconds has elapsed). 
Regarding dependent claim 8, Jang teaches wherein the temperature information controller generates a second temperature code corresponding to the second internal command when the state value of the temperature code generation information is the second state value (FIG. 28: generating weighted time stamp WTS corresponding to write request S920, if write request S920 is received after period of 1000 seconds has elapsed from the time when the write request S910 received), wherein the second temperature code indicates an internal temperature when the second internal command is received from the memory controller (see 27:11-14). 
Regarding dependent claim 9, Jang teaches wherein the operation controller controls the peripheral circuit to perform the second internal operation using the second temperature code (FIG. 28: write DATA in response to write request S920 using WTS in step S925).
Regarding dependent claim 10, Jang teaches wherein the plurality of internal operations include at least one of a read operation, a program operation, and an erase operation (program operation is performed with write request).  
Regarding independent claim11, Jang teaches a method for operating a memory device, the method comprising: 
receiving a first internal command input from a memory controller (FIG. 28: receiving write request S910); 
generating a first temperature code corresponding to the first internal command (FIG. 28: generating weighted time stamp WTS), wherein the first temperature code indicates an internal temperature (FIG. 26: because weighted time stamp WTS is calculated based on sensing temperature ST) when the first internal command is received from the memory controller (see 27:11-14); 
receiving a second internal command input from the memory controller FIG. 28: receiving write request S920); and 
performing a second internal operation corresponding to the second internal command (inherently carrying out the second write request), 
Jang does not teach the strike through limitations.
Jung teaches an average sensing temperature value is generated during a set period (FIG. 8: average sensing temperature AT is generated over a period of 1000 seconds, see 10:37-67).
Since Jang and Jung are all from the same field of endeavor, the purpose disclosed by Jung would have been recognized in the pertinent art of Jang.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an average sensing temperature value as suggested in Jung to the memory device of Jung instead of instantaneous value for simplicity and more accuracy.  It is understood that ambient temperature of a memory device does not vary significantly over a few minutes, and that the average sensing temperature of Jung can be used for more than one internal operations, as long as those internal operations are performed within the set period of 1000 seconds.
	Regarding dependent claim 12, Jung teaches generating temperature code generation information indicating when the first temperature code was generated (FIG. 8: AT is generated using timer 122).  
Regarding dependent claim 13, Jung teaches wherein, in the generating of the temperature code generation information, the temperature code generation information is changed to a first state value when the first temperature code is generated (i.e. when the average sensing temperature AT has the current value).  
Regarding dependent claim 14, Jung implicitly teaches wherein, in the performing, the second internal operation is performed using the first temperature code when the temperature code generation information is the first state value (when the host sends more access requests during the period of 1000 seconds with the current value of the average sensing temperature AT).
Regarding dependent claim 17, Jung teaches changing the first state value of the temperature code generation information to a second state value when the predetermined period has elapsed from when the first temperature code is generated (i.e. when the average sensing temperature AT is updated after the period of 1000 seconds has elapsed).  
Regarding dependent claim 18, Jang teaches generating a second temperature code corresponding to the second internal command when the temperature code generation information is the second state value (FIG. 28: generating weighted time stamp WTS corresponding to write request S920, if write request S920 is received after period of 1000 seconds has elapsed from the time when the write request S910 received), wherein the second temperature code indicates an internal temperature when the second internal command is received from the memory controller (see 27:11-14).  
Regarding dependent claim 19, Jang teaches wherein, in the performing, the second internal operation is performed using the second temperature code (FIG. 28: write DATA in response to write request S920 using WTS in step S925).  

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 20: a second memory chip configured to receive a second internal command input from the memory controller after the first internal command is input to the first memory chip, and perform an internal operation corresponding to the second internal command, based on the temperature code and the temperature code generation information, which are stored on the first memory chip, in response to the second internal command.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 17, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824